Citation Nr: 1146846	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-15 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.

This matter came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in May 2008.  This matter was remanded in October 2009 and March 2011.


FINDING OF FACT

A right shoulder disability was not manifested during service, and any current right shoulder disability is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2006, a VCAA letter was issued to the Veteran with regard to his claim of service connection for right shoulder disability.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, and what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In September 2006 correspondence, the Veteran was notified of what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the October 2009 Remand and March 2011 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and records from the Social Security Administration (SSA).  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In January 2010, the Veteran was afforded a VA examination.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed that a right shoulder disability was incurred in service.  On a March 1984 Report of Medical History, the Veteran checked the 'Yes' box for 'painful or "trick" shoulder or elbow.'  On a May 1985 Report of Medical History, the Veteran checked the 'No' box for 'painful or "trick" shoulder or elbow.'  On a May 1985 Report of Medical Examination, the Veteran's upper extremities were clinically evaluated as normal.  On a May 1989 Report of Medical History, the Veteran checked the 'Yes' box for 'painful or "trick" shoulder or elbow' but specifically circled 'elbow.'  

In October 1998, the Veteran filed a formal claim of service connection for the feet and back, but did not claim a right shoulder disability.

In April 1999, the Veteran sought treatment for recurring severe right shoulder pain.  He reported that a year ago he was lifting a heavy refrigerator and incurred a shoulder injury and pain.  He reported undergoing physical therapy two months prior.  The assessment was right shoulder pain status post lifting injury.

In June 1999, the Veteran sought follow-up treatment for the right shoulder.  He gave a one year history of pain in the right shoulder, initial onset after lifting a heavy refrigerator.  He was unable to lift arm more than 15 degrees but this gradually improved over several weeks.  The impression was right shoulder pain.  The examiner noted that a November 1998 x-ray examination of the shoulder showed no abnormalities.  

In September 1999, the Veteran sought follow-up treatment for the right shoulder, wherein he reported shoulder pain for one year after doing heavy lifting.  The assessment was right shoulder pain.

A January 2003 x-ray examination of the right shoulder reflects that the Veteran had a history of chronic right shoulder pain since 1997.  On x-ray examination, right glenohumeral joint space was well preserved with smooth articular surface so as right AC joint.  No abnormal soft tissue calcification.  Bones are of normal density and trabecular pattern.

In March 2003, the Veteran sought treatment for the right shoulder.  He reported that he injured his right shoulder a few years ago while lifting a refrigerator and then had pain for about three years and workup at that time was negative.  He reported that in December 2002, while picking up his jacket in an internal rotation fashion, he felt a pull and then he started having pain since then but he has been somewhat better.  Upon physical examination, the examiner diagnosed rotator cuff syndrome of right shoulder and chronic right shoulder pain.

In December 2003, the Veteran filed an initial claim of service connection for right shoulder disability, which was denied in an April 2004 rating decision.  In an April 2004 notice of disagreement, the Veteran referred the reader to his March 1984 separation physical which showed that he injured his shoulder during service.  The Veteran stated that he injured his shoulder in basic training doing pushups.  Specifically, the injury occurred while he was "assuming the position."  After getting up approximately five to ten minutes later, he felt "pain in my right shoulder."  He stated that he did not report the injury.

An April 2004 orthopedic consultation entry reflects the Veteran's report of long-term problems with his right shoulder.  He reported that he injured it exercising or lifting heavy things on a couple of occasions many years ago.  However, it pretty much recovered until about 18 months ago when he made an abrupt motion with his shoulder.  Since then, he has had difficulty with certain movements secondary to painful popping accompanied a sensation of locking of his shoulder or that his shoulder seems to go out of place.  Upon physical examination, the diagnosis was right shoulder pain with mechanical symptoms.

A June 2004 MRI of the right shoulder reflects full thickness tear of rotator cuff anteriorly associated with small amount of fluid in the subacromial bursa.  

In November 2005, the Veteran sought orthopedic consultation.  It was noted that the Veteran has chronic intermittent right shoulder pain.  He was last evaluated several years ago.  The Veteran reported that his shoulder bothers him intermittently.  He has learned to accommodate it.  Upon physical examination, the examiner diagnosed full-thickness tear right rotator cuff.  

In May 2006, the Veteran sought treatment in the Orthopedics Clinic.  The examiner noted that the Veteran has chronic intermittent right shoulder pain.  The Veteran's history is well documented in a November 2005 note (detailed hereinabove).  The Veteran reported that he injured his shoulder many years ago, while in the service.  He reported problems ever since, slowly getting worse.  Upon physical examination, the examiner diagnosed full thickness tear right rotator cuff.  The examiner opined that based on the Veteran's history there is a reasonable chance that his right shoulder problem was initiated by his injury sustained many years ago and a subsequent reinjury in the late 1990's.  If this is the case, then the problem is likely to be service related.  The Veteran was informed that the examiner could not state this for certain anymore so than what was outlined.

In September 2006, the Veteran underwent surgery for right shoulder impingement, rotator cuff tear.

In December 2006, the Veteran filed a claim to reopen entitlement to service connection for right shoulder disability.  In his May 2007 substantive appeal, the Veteran stated that while he did not report the initial in-service injury, upon separation from service he did note that he had problems with his right shoulder.  

In May 2008, the Veteran testified at a Board hearing.  He stated that he began to have problems with his shoulder "around 1983" when he was doing push-ups.  He did not seek medical attention, but the pain persisted until he was discharged.  He stated that he served in the reserves from 1985 to 1993, and he continued to have problems with his shoulder.  He stated that following service, he did not seek treatment until in or about 1998.  

In January 2010, the Veteran was afforded a VA examination.  The Veteran reported that he injured his right shoulder while doing push-ups in 1981.  He stated that he did not seek medical attention for his shoulder.  He says that his shoulder continued to bother him while he was in the military.  He says that he did mention that he had shoulder problems at the time of his separation physical.  After discharge he reported that his shoulder "did okay" until approximately 1991.  At that time, he re-injured the shoulder while lifting a refrigerator door onto a truck.  He did not seek medical attention.  He says that he just put up with the pain.  He injured the shoulder a third time in approximately 1998 or 2001; he is uncertain as to the exact year.  He stated this occurred while simply picking up a coat.  He reported that this was the most severe pain that he had ever had in the shoulder.  He continued to have chronic pain afterwards.  

The examiner provided a detailed summary of the evidence of record to include the service treatment records, Veteran's lay contentions, and post-service treatment records pertaining to the shoulder.  The examiner also conducted a physical examination of the Veteran's right shoulder.  With regard to the opinion, the examiner noted a thorough review of the service treatment records and the examiner was unable to substantiate or document that there was an injury based upon review of his medical records.  There was no indication in his records of any sort of injury.  He did check the yes box for painful or trick shoulder or elbow on his ETS physical report and medical history in 1984.  However, on the May 1985 report of medical history he checked the no box for painful or trick shoulder elbow.  Upper extremity examination was reported to be normal at that time.  In May 1989, he again checked the yes box for painful or trick shoulder or elbow but specifically circled the elbow.  The examiner was unable to document any shoulder injury.  He checked on one occasion that he had a painful right shoulder but there was no physical findings noted.  At later exams, he did not indicate that he had a painful shoulder and the physical examinations of the upper extremities were checked as being normal.  Further review of records indicated history of an injury in 1997 while lifting a refrigerator.  At the time of today's evaluation, he said that he actually was injured while lifting a refrigerator door.  It was also noted the incident where he had lifted his jacket about 10 days prior and had severe pain.  At the time of today's evaluation, he indicated that was the most pain that he had related to his shoulder.  

The examiner reviewed the May 2006 opinion and it was noted that it was based on the opinion of the Veteran's history.  However, it does not appear that he had the benefit of reviewing the Veteran's service medical records.  While the examiner personally believed that the Veteran is a credible historian, in the absence of any medical documentation of an injury or chronic problem with his shoulder while in the military, to opine that his present condition is the direct and proximate result of any incident or occurrence in the military would require resorting to mere speculation.  In addition, if he had an injury in the military, there are at least two other injuries which were reported after his discharge from the military.  One was in relation to picking up the refrigerator door and the other one was when picking up his coat.  He reported that the pain associated with picking up the coat was the most severe pain he had ever had.  At the time of his rehab medicine visit in May 2003, he reported that the pain was gone.  In the April 2004 note, it was noted that he had injured it exercising or lifting heavy things on a couple of occasions many years prior.  However, it had pretty much recovered until about 18 months prior when he had made an abrupt motion with his shoulder.  Overall, based upon the totality of the medical evidence of record, the examiner could only opine that there is a possibility that his right shoulder problems are related to his time in the military service.  However, for opinion purposes, possibility represents less than a 50 percent chance as opposed to medical probability which represents at least as likely as not or greater than 50 percent likelihood.  Based upon the available evidence of record, the examiner did not think that the claim rose to the level of at least as likely as not or greater than 50 percent probability.

Upon review of the evidence of record, the Board has determined that service connection is not warranted for right shoulder disability.  As detailed, while the Veteran asserts that he initially incurred a right shoulder disability during service, the service treatment records do not reflect any objective findings or notations related to the right shoulder.  As detailed hereinabove, the Veteran did check the 'Yes' box for 'painful or "trick" shoulder or elbow' on a March 1984 Report of Medical History, but there are no findings related to the right shoulder.  Moreover, in subsequent Reports of Medical History in May 1985 and May 1989, he did not report any shoulder problems.  Likewise, on a May 1985 Report of Medical Examination, the Veteran's upper extremities were clinically evaluated as normal by trained medical personnel.  Despite the Veteran's current assertions that he has a right shoulder disability that is due to service, he sought service connection for unrelated disabilities in October 1998 but did not claim a right shoulder disability.  This suggests that he did not have a right shoulder disability at that time that he believed was due to service.  

The Veteran did not seek any treatment related to the right shoulder until April 1999, thus approximately 15 years after separation from service, and at that time he reported suffering shoulder injury and pain following lifting a refrigerator approximately a year prior.  The Veteran did not report a prior in-service injury.  He continued to undergo treatment but only reported the refrigerator injury, and did not report an in-service injury.  Thereafter, he reported another injury in December 2002 when he picked up his jacket and felt a pull, but still did not report an in-service injury.  It was not until December 2003, over 19 years after separation from service, that he filed an initial claim of service connection for right shoulder injury, and this was the first indication that he was asserting that his shoulder problems were due to an injury which occurred during service.  The lack of any evidence of a right shoulder disability for many years between his separation from service, and the initial diagnosis weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As detailed hereinabove, the VA examiner, upon reviewing the claims folder, to include the service examinations, interviewing the Veteran, examining the Veteran, and reviewing the post-service medical records, concluded that it was not at least as likely as not that his current disability was due to service.  The basis for such opinion was that the service treatment record data did not reflect any right shoulder condition, and there were no findings of a right shoulder disability until after he suffered a post-service injury lifting a refrigerator and after he suffered another injury lifting his jacket.  The Board accepts the January 2010 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

With regard to the May 2006 opinion from the VA physician, there is no indication that such examiner was privy to review of the Veteran's claims folder for a comprehensive view of the Veteran's clinical history.  As detailed, while the Veteran had reported to the examiner that his right shoulder problems were initiated by an injury sustained many years ago, the examiner did not have the benefit of the negative service treatment records and the post-service clinical records which did not reflect a disability until after he suffered a post-service injury.  It is clear that the opinion that his current problems are likely service related was based on the history as related by the Veteran, and not on the documentary evidence of record.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  While professional medical opinions must be considered, the Board is not bound to accept the opinions of physicians whose diagnoses or opinions are based on a medical history provided by a veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  In this case, there is no evidence that the VA examiner ever reviewed the Veteran's service treatment records, which, as noted, do not reflect a diagnosis of a right shoulder disability.  As such, the Board finds that this opinion, apparently based primarily on the Veteran's description of his service history, to be of less probative value than the January 2010 VA examiner's opinion.

The Board has considered the Veteran's contention that a relationship exists between his right shoulder disability, and symptoms experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his recollections of what occurred in service, his current symptoms, and their continuation since service.  However, the Board finds that the reported history of symptoms and injury during service does not establish that chronic right shoulder disability existed at the time.  An examination conducted less than a year after separation from service did not reflect a chronic right shoulder disability.  To the extent the Veteran claims that he had right shoulder problems in service that persisted since that time, he lacks credibility.  No right shoulder disability was found in service and the references to the trick shoulder or elbow referred to an elbow problem.  When he first filed for compensation benefits, the Veteran made no mention of right shoulder problems.  The initial post service findings of right shoulder disability was many years after service and referred not to longstanding problems, but recent onset of symptoms.  The initial references to right shoulder problems since service followed his claim of compensation for right shoulder disability.  

The Board has weighed the Veteran's statements as to right shoulder symptomatology onset with the medical evidence of record, to include the service treatment records, post-service medical evidence, and January 2010 medical opinion of record, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence and continuity of symptomatology is less convincing than the objective medical evidence of record and of less probative value here.  The fact remains that despite the Veteran's assertions, a right shoulder disability is not shown until after sustaining a post-service injury over a decade after separation from service.  The January 2010 VA examination report noted the Veteran's reports related to the shoulder in service, and the examiner concluded that this did not represent the onset of right shoulder pathology.  A right shoulder disability was not diagnosed during service and at the time of separation from service, and was not diagnosed until many years after separation from service.  

The negative clinical and documentary evidence post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's right shoulder disability is causally related to the Veteran's active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for right shoulder disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


